UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                        No. 21-6686


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

RYAN O’NEIL LITTLE, a/k/a LA, a/k/a Youngblood,

                     Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina, at
Charlotte. Max O. Cogburn, Jr., District Judge. (3:95-cr-00105-MOC-1)


Submitted: January 20, 2022                                       Decided: January 24, 2022


Before WILKINSON, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ryan O’Neil Little, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ryan O’Neil Little appeals the district court’s order denying his motion for

compassionate release. We have reviewed the record and find that the district court did

not abuse its discretion. See United States v. Kibble, 992 F.3d 326, 329 (4th Cir.) (stating

standard of review), cert. denied, 142 S.Ct. 383 (2021). Accordingly, we affirm the district

court’s order. We deny Little’s motion for the appointment of counsel. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                               AFFIRMED




                                             2